Citation Nr: 1302435	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for transitional cell carcinoma of the bladder and invasion into the prostate, status-post radical cystoprostatectomy ("bladder cancer").  

2.  Entitlement to service connection for impotency, secondary to bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1952 to August 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of  by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board acknowledges that a claim of service connection for bladder cancer was previously denied in a November 1995 rating decision.  However, the Veteran's service records were associated with the claims file after that decisions was issued.  In such circumstances, the claim is reconsidered as an original claim of service connection.  38 C.F.R. § 3.156(c)(2012).  Thus, the issue is characterized as shown on the first page.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a Form 9 dated April 2009, the appellant indicated his desire for a hearing before the Board at a Field Office, i.e. a Travel Board hearing.  In a statement dated in August 2011, the Veteran withdrew his hearing request.  However, the Veteran submitted a statement in November 2012, in which he indicated his desire for a hearing.  His representative has indicated that the Veteran desires a Travel Board hearing.  See November 2012 brief.  This hearing must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Make the necessary arrangements to schedule the appellant for a Travel Board hearing at the RO and notify him of the scheduled hearing at the latest address of record.  A copy of the notice provided to the appellant of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



